IN THE SUPREME COURT OF THE STATE OF NEVADA


IN THE MATTER OF THE ESTATE OF                        No. 83702
DEMETRIOS A. DALACAS,
DECEASED.

RYAN MCCLARAN,
                                                          FILED
                        Appellant,                        JAN 2 8 2022
              vs.
                                                         ELL2A8ETH A. BROWN
ESTATE OF DEMETRIOS A. DALACAS;                        CLERK4FIPPREME COURT
                                                      BY
AND JASEN E. CASSADY,                                      DEPUTYaCI.El < r
                  Res e ondents.

                     ORDER DISMISSING APPEAL

           This is an appeal from an order appointing a special
administrator and from special letters of administration. Eighth Judicial
District Court, Clark County; Veronica Barisich, Judge.
           Appellant filed a notice of appeal from "the Order Affirming
Report and Recommendation Appointing Jasen Cassady as Special
Administrator entered in this case on September 21, 2021, with Notice of
Entry being filed September 22, 2021, and the Letters of Special
Administration filed on September 27, 2021." Appellant then filed a "motion
for determination of standing to appear asking this court to determine
whether it has jurisdiction over the appeal because the two applicable
statutes appear to conflict. Specifically, NRS 140.020(3)(b) expressly
provides that no appeal may be taken from an order appointing a special
administrator, while NRS 155.190(1)(a) provides expressly that an order
issuing or revoking letters of administration is an appealable order. On
December 17, 2021, this court entered an order explaining that the appeal
may not be taken from the order appointing a special administrator, but




                                                                 .1 on
                     that the statute permits a challenge by appeal to letters of administration.
                     See NRS 155.190(1)(a).
                                 The parties now seek clarification, concurring that the appeal
                     challenges special letters of administration. This court held in Nevada
                     Paving, Inc. v. Callahan, 83 Nev. 208, 427 P.2d 383 (1967), that NRS
                     155.190 anticipates an appeal from general letters of administration, and
                     that NRS 140.020 precludes an appeal from special letters of
                     administration. Id. At 210-11, 427 P.2d at 384. As both parties concede that
                     at issue in this matter are special letters of administration, which this court
                     held are not independently appealable, this court concludes that it lacks
                     jurisdiction and
                                 ORDERS this appeal DISMISSED.




                                                                         , J.
                                              Silver


                           GOA)                 , J.
                     Cadish                                      Pickering




                     cc:   Hon. Veronica Barisich, District Judge
                           Lansford W. Levitt, Settlement Judge
                           Breeden & Associates, PLLC
                           Lipson Neilson P.C.
                           Blackrock Legal, LLC
                           Eighth District Court Clerk



SUPREME COURT
       OF
     NEVADA


(01 1947A 411641s>
                                                           2